Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending; claims 1, 11 and 16 are independent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gauch et al., “Finding and identifying unknown commercials using repeated video sequence detection” (hereinafter Gauch) in view of Cao et al., “Submodular Video Hashing: A Unified Framework Towards Video Pooling and Indexing” (hereinafter Cao).

Claim 1.	Gauch teaches:

 A computer-implemented method comprising:

generating, by a computing system, a first hash code that represents a first portion of a first content item; (Abs., p. 81, left col., before sec. 3, a first video clip/commercial is detected using a hash code)

generating, by the computing system, a second hash code that represents a second portion of the first content item; and (Abs., p. 81, left col., before sec. 3, a second video clip/non-commercial is detected using a hash code)

determining, by the computing system, a similarity between the first content item and at least one second content item, wherein the similarity is measured based at least in part on a comparison of the first hash code or the second hash code associated with the first content item and a hash code associated with the second content item. (Abs., p. 81, left col., before sec. 3, all occurrences of the first video clip/commercial is identified by comparing a hash code of a new clip with the first video clip)

Gauch did not specifically disclose the hash codes as binary hash codes.

Cao discloses hash codes as binary hash codes. (Sec. 3, “The basic idea of our video hashing algorithm is to exploit the rich semantics of videos and construct binary codes corresponding to different characteristics of video contents”)

Gauch and  Cao are combinable because they process image data for identifying similar images; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing hash codes as binary hash codes because doing so would further increase usability of Gauch by employing the popular hashing technique and employing compact binary codes to facilitate nearest neighbor search as well as combining heterogeneous hash codes to effectively describe the diverse and multi-scale visual contents in videos. Cao, Abs.

Claim 11.	Gauch teaches:

 A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform:

generating a first hash code that represents a first portion of a first content item; (Abs., p. 81, left col., before sec. 3, a first video clip/commercial is detected using a hash code)

generating a second hash code that represents a second portion of the first content item; and (Abs., p. 81, left col., before sec. 3, a second video clip/non-commercial is detected using a hash code)

determining a similarity between the first content item and at least one second content item, wherein the similarity is measured based at least in part on a comparison of the first hash code or the second hash code associated with the first content item and a hash code associated with the second content item. (Abs., p. 81, left col., before sec. 3, all occurrences of the first video clip/commercial is identified by comparing a hash code of a new clip with the first video clip)

Gauch did not specifically disclose the hash codes as binary hash codes.

Cao discloses hash codes as binary hash codes. (Sec. 3, “The basic idea of our video hashing algorithm is to exploit the rich semantics of videos and construct binary codes corresponding to different characteristics of video contents”)

Gauch and  Cao are combinable because they process image data for identifying similar images; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing hash codes as binary hash codes because doing so would further increase usability of Gauch by employing the popular hashing technique and employing compact binary codes to facilitate nearest neighbor search as well as combining heterogeneous hash codes to effectively describe the diverse and multi-scale visual contents in videos. Cao, Abs.

Claim 16.	Gauch teaches:

 A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:

generating a first hash code that represents a first portion of a first content item; (Abs., p. 81, left col., before sec. 3, a first video clip/commercial is detected using a hash code)

generating a second hash code that represents a second portion of the first content item; and (Abs., p. 81, left col., before sec. 3, a second video clip/non-commercial is detected using a hash code)

determining a similarity between the first content item and at least one second content item, wherein the similarity is measured based at least in part on a comparison of the first hash code or the second hash code associated with the first content item and a hash code associated with the second content item. (Abs., p. 81, left col., before sec. 3, all occurrences of the first video clip/commercial is identified by comparing a hash code of a new clip with the first video clip)

Gauch did not specifically disclose the hash codes as binary hash codes.

Cao discloses hash codes as binary hash codes. (Sec. 3, “The basic idea of our video hashing algorithm is to exploit the rich semantics of videos and construct binary codes corresponding to different characteristics of video contents”)

Gauch and  Cao are combinable because they process image data for identifying similar images; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing hash codes as binary hash codes because doing so would further increase usability of Gauch by employing the popular hashing technique and employing compact binary codes to facilitate nearest neighbor search as well as combining heterogeneous hash codes to effectively describe the diverse and multi-scale visual contents in videos. Cao, Abs.

Claim 2.	The computer-implemented method of claim 1, further comprising:
storing, by the computing system, (i) the first binary hash code that represents the first portion of the first content item and (ii) the second binary hash code that represents the second portion of the first content item in a search index, wherein the similarity between the first content item the at least one second content item is determined based at least in part on the search index. (Hash codes are saved as index for retrieval: Gauch, p. 83, ll. right col., “when we search the hash table for similar video frames, we again calculate H(t) and return the set of all frame indices that have been previously stored in this hash table location”; Cao, p. 300, left col., “Our hash tables work similarly to inverted indexes in text retrieval and support video retrieval with very low computational complexity”)

Claims 12 and 17 are rejected under the same rationale as claim 2.

Claim 3.	The computer-implemented method of claim 2, wherein the search index
identifies the first portion as a first video clip associated with the first content item, and wherein the search index identifies the second portion as a second video clip associated with the first content item. (Each video sequence is a video clip associated with commercial or non-commercial content: Gauch, Abs., “When the video transition marking the end of the shot/scene is detected, we are able to rapidly locate all previous occurrences of the video clip”; Cao, each video clips associated with a particular topic; Abs., “Our method works very efficiently, retrieving thousands of video clips from TRECVID dataset in about 0.001 second”; p. 30, left col., after the last bullet point: “our submodular video hashing, can be used to find videos according to higher level similarities, such as video styles or topics”)

Claims 13 and 18 are rejected under the same rationale as claim 3.

Claim 4.	The computer-implemented method of claim 1, wherein determining the similarity between the first content item and the at least one second content item further comprises:

performing, by the computing system, a bitwise operation based on the first binary hash code associated with the first content item and the binary hash code associated with the at least one second content item; or (Cao, Fig. 2, Hash table and Hamming distance search is a bit wise comparison operation)

or performing, by the computing system, a bitwise operation based on the second binary hash code associated with the first content item and the binary hash code associated with the at least one second content item. (Cao, Fig. 2, Hash table and Hamming distance search is a bit wise comparison operation)

Claims 14 and 19 are rejected under the same rationale as claim 4.

Claims 5-10, 15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gauch and Cao in view of the NPL provided as IDS, Gong et al., “Iterative Quantization: A Procrustean Approach to Learning Binary Codes for Large-Scale Image Retrieval” (hereinafter Gong).

Claim 5.	Gauch and Cao teach:

The computer-implemented method of claim 1, wherein generating the first binary hash code that represents the first portion of the first content item further comprises:

generating, by the computing system, the first binary hash code based on a video aggregation model, wherein the first binary hash code is determined based at least in part on a set of frames associated with the first portion of the first content item. (Cao, Abs., a binary hash code is based on the aggregating of a set of video frames: “In the pooling stage, we cast video frames into a set of pre-specified components, which capture a variety of semantics of video contents. In the hashing stage, we represent each video component as a compact hash code, and combine multiple hash codes into hash tables for effective search”)

Gauch and Cao did not specifically teach an iterative quantization hash model. 

Gong teaches using an iterative quantization hash model for generating a binary hash code (Abs., “This paper addresses the problem of learning similarity-preserving binary codes for efficient similarity search in large-scale image collections. We formulate this problem in terms of finding a rotation of zero-centered data so as to minimize the quantization error of mapping this data to the vertices of a zero-centered binary hypercube, and propose a simple and efficient alternating minimization algorithm to accomplish this task. This algorithm, dubbed iterative quantization (ITQ), has connections to multiclass spectral clustering and to the orthogonal Procrustes problem, and it can be used both with unsupervised data embeddings such as PCA and supervised embeddings such as canonical correlation analysis (CCA)”.

Gauch, Cao and Gong are combinable because they process image data for identifying similar images; it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing an iterative quantization hash model for generating a binary hash code because doing so would further increase usability of Gauch and Cao by addressing the “problem of similarity-preserving binary codes for efficient similarity search in large-scale image collections”.

Claims 15 and 20 are rejected under the same rationale as claim 5.

Claim 6.	The computer-implemented method of claim 5, wherein generating the first binary hash code based on the video aggregation model and the iterative quantization hash model further comprises:

transforming, by the computing system, the set of frames associated with the first portion of the first content item to a fixed-length feature representation based on the video aggregation model; and (Cao, Abs., a binary hash code is a fixed length representation of  a set of video frames aggreged in a video component: “In the pooling stage, we cast video frames into a set of pre-specified components, which capture a variety of semantics of video contents. In the hashing stage, we represent each video component as a compact hash code, and combine multiple hash codes into hash tables for effective search”)

quantizing, by the computing system, the fixed-length feature representation based on the iterative quantization hash model. (Gong, Abs., wherein an iterative quantization hash model is used for generating a binary hash code for a given video feature: “This paper addresses the problem of learning similarity-preserving binary codes for efficient similarity search in large-scale image collections. We formulate this problem in terms of finding a rotation of zero-centered data so as to minimize the quantization error of mapping this data to the vertices of a zero-centered binary hypercube, and propose a simple and efficient alternating minimization algorithm to accomplish this task. This algorithm, dubbed iterative quantization (ITQ), has connections to multiclass spectral clustering and to the orthogonal Procrustes problem, and it can be used both with unsupervised data embeddings such as PCA and supervised embeddings such as canonical correlation analysis (CCA)”)
Claim 7.	The computer-implemented method of claim 6, wherein transforming the set of frames associated with the first portion of the first content item to a fixed-length feature representation further comprises:

decomposing, by the computing system, the set of frames associated with the first portion of the first content item into a set of components; and (Cao, p. 30, left col., a set frames is decomposed for visual pooling and components are represented as fixed-length feature by binary hash codes: “By pooling the frames with similar visual features, it can distinguish different scenes in a video and group them into different video components… it uses multiple hash tables to combine the results from selected features and video components. Our hash tables work similarly to inverted indexes in text retrieval and support video retrieval with very low computational complexity”) 

concatenating, by the computing system, the set of components to generate the fixed-length feature representation of the set of frames associated with the first portion of the first content item. (Cao, a set frames is decomposed for visual pooling and components are represented as fixed-length feature by binary hash codes : p. 30, left col., “By pooling the frames with similar visual features, it can distinguish different scenes in a video and group them into different video components… it uses multiple hash tables to combine the results from selected features and video components. Our hash tables work similarly to inverted indexes in text retrieval and support video retrieval with very low computational complexity”) 

Claim 8.	The computer-implemented method of claim 7, wherein the decomposition of the set of frames associated with the first portion of the first content item identifies a topic or concept associated with the first portion of the first content item. (Cao, p. 30, left col., after the last bullet point, a set frames can be used for identifying similar concept or topics: “our submodular video hashing, can be used to find videos according to higher level similarities, such as video styles or topics”)

Claim 9.	The computer-implemented method of claim 1, wherein generating the second binary hash code that represents the second portion of the first content item further comprises:

generating, by the computing system, the second binary hash code based on a video aggregation model and an iterative quantization hash model, wherein the second binary hash code is determined based at least in part on a different set of frames associated with the second portion of the first content item. (Gauch, Abs., p. 81, left col., before sec. 3, wherein a commercial video clip is different from a non-commercial video; Cao Sec. 3, wherein binary hash codes are used for representing different characteristics of video contents; Gong, Abs., wherein an iterative quantization hash model is used for generating a binary hash code for a given video feature)

generating, by the computing system, a second binary hash code that represents a second portion of the first content item; and (Abs., p. 81, left col., before sec. 3, a second video clip/non-commercial is detected using a hash code; Cao Sec. 3, wherein binary hash codes are used for representing different characteristics of video contents)

Claim 10.	The computer-implemented method of claim 9, wherein generating the second binary hash code based on the video aggregation model and the iterative quantization hash model further comprises:

transforming, by the computing system, the different set of frames associated with the second portion of the first content item to a different fixed-length feature representation based on the video aggregation model; and
(Cao, Abs., a binary hash code is a fixed length representation of  each set of video frames aggreged in a video component: “In the pooling stage, we cast video frames into a set of pre-specified components, which capture a variety of semantics of video contents. In the hashing stage, we represent each video component as a compact hash code, and combine multiple hash codes into hash tables for effective search”)

quantizing, by the computing system, the different fixed-length feature representation based on the iterative quantization hash model. Cao Sec. 3, wherein binary hash codes are used for representing each set of different frames; Gong, Abs., wherein an iterative quantization hash model is used for generating a binary hash code for a given video feature)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al., “Commercial Film Detection and Identification Based on a Dual-Stage Temporal Recurrence Hashing Algorithm”:
This paper proposes a dual-stage temporal recurrence hashing algorithm for fully unsupervised and super-fast Commercial Film (CF) mining in large-scale broadcast video archives. The first-stage hashing algorithm converts a large amount of video segments into a set of temporal occurrence patterns on the basis of a luminance-based fingerprinting strategy. During the second stage, each temporal recurrence of a certain segment is mapped to an inverted index to build a recurrence hashing histogram, which is the key idea in this paper to achieve super-fast CF detection and identification. The detection and identification task is then converted into one of detecting local maximums from this hashing histogram, with one local maximum corresponding to one pair of two identical CF segments. Abs.
Malekesmaeili et al., “Video Copy Detection Using Temporally Informative Representative Images”:
Content-based video hashing was introduced recently to serve the purpose of video copy detection. A conventional approach to video hashing is to apply image hashing techniques to either every frame or to the selected key frames of a video sequence. Both approaches ignore the temporal information contained in a video sequence. This study proposes an approach for generating representative images of a video sequence that carry the temporal as well as the spatial information. These images are denoted as TIRIs, Temporally Informative Representative Images. Abs.
the video is segmented into shorter clips. This is done by simply putting frames in a particular time range (T ) together. P. 70, sec. II. A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159